NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED

                                            IN THE DISTRICT COURT OF APPEAL

                                            OF FLORIDA

                                            SECOND DISTRICT

CHRISSHAWN ARRINGTON,              )
                                   )
           Appellant,              )
                                   )
v.                                 )                            Case No. 2D18-4676
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed June 19, 2019.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court
for Manatee County; Charles Sniffen,
Judge.



PER CURIAM.

             Affirmed. See § 775.087(1)(a), (2)(b), Fla. Stat. (2011); Strickland v.

State, 437 So. 2d 150 (Fla. 1983); Robinson v. State, 37 So. 3d 921 (Fla. 2d DCA

2010); Williams v. State, 836 So. 2d 1082 (Fla. 2d DCA 2003).



SILBERMAN, BLACK, and SMITH,JJ., Concur.